Exhibit 10.2

LOGO [g86691g25k74.jpg]

 

Mr. Christopher J. Reinhard

   September 10, 2009

President and CEO

  

Cardium Therapeutics, Inc.

  

12255 El Camino Real, Suite 250

  

San Diego, CA 92130

  

Dear Mr. Reinhard:

The purpose of this letter agreement (“Agreement”) is to confirm the engagement
of Dawson James Securities, Inc. (“DJS” or the “Placement Agent”) by Cardium
Therapeutics, Inc. (the “Company”) to act, subject to the terms of this
Agreement, as the exclusive Placement Agent for the Company, on a “reasonable
best efforts” basis, in connection with the proposed placement (the “Placement”)
of up to $12 million of the Company’s registered securities (the “Securities”)
to “qualified institutional buyers” as such term is defined in Rule 144A
promulgated under the Securities Act of 1933, as amended (the “Securities Act”)
and/or to “accredited investors” as such term is defined in Regulation D
promulgated under the Securities Act. The terms of such Placement and the
Securities shall be mutually agreed upon by the Company and the purchasers
(each, a “Purchaser” or an “Investor” and collectively, the “Purchasers” or the
“Investors”) and nothing herein constitutes that DJS would have the power or
authority to bind the Company or any Purchaser or an obligation for the Company
to issue any Securities or complete the Placement. This Agreement and the
documents executed and delivered by the Company and the Purchasers in connection
with the Placement shall be collectively referred to herein as the “Transaction
Documents.” The date of the closing of the Placement shall be referred to herein
as the “Closing Date.”

1. Appointment.

(a) Subject to the terms and conditions of this Agreement, the Company hereby
retains DJS, and DJS hereby agrees to act, as the Company’s exclusive Placement
Agent in connection with the placement of Securities during the term of this
Agreement. As Placement Agent, DJS will advise and assist the Company in
identifying one or more potential investors to purchase Securities. DJS will
identify the potential investor to the Company before making contact with the
potential investor or providing any confidential information and the Company
shall promptly approve or disapprove of any such investor. The Company
acknowledges and agrees that DJS’s obligations hereunder are on a “reasonable
best efforts” basis only and this Agreement does not constitute a commitment by
DJS to purchase the Securities or any other securities of the Company and does
not ensure the successful placement of the Securities or any portion thereof or
the success of DJS with respect to securing any other financing on behalf of the
Company. Upon introduction of the Investors and the Company, the Investors and
the Company shall negotiate the terms of the purchase and sale of Securities and
produce a term sheet.

(b) During the term of this Agreement, except as set forth below, neither the
Company nor any of its subsidiaries will, directly or indirectly, solicit or
otherwise encourage the submission of any proposal or offer from any person or
entity relating to any issuance of the Company’s or any of its subsidiaries’
equity securities (including, but not limited to, debt securities with any
equity feature) (“Offering”) or participate in any discussions regarding the
purchase and sale of Securities. The Company will immediately cease all
contacts, discussions and negotiations with third parties regarding any such
offerings and further agree to refer any inquiries regarding

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 2 of 13

   LOGO [g86691g68p83.jpg]

 

a potential financing transaction promptly to DJS. Notwithstanding the
foregoing, DJS acknowledges that the Company is contemplating entering into a
Sales Agreement with an underwriter or placement agent for sales of registered
shares of the Company’s common stock in unsolicited market transactions under a
Controlled Equity Offering or DOCS facility. Nothing in this Agreement will
prohibit the Company from entering into such an arrangement during the term of
this Agreement. DJS will not be entitled to any compensation in connection with
the sale of any Securities in connection with any such arrangement.

2. Compensation and Expenses. In consideration of the services rendered by DJS
in connection with the services provided by DJS hereunder, the Company agrees to
pay to DJS the following compensation:

 

  (i) A cash fee payable out of escrow established for the closing (or
immediately upon receiving proceeds from the sale of the Securities) to an
account or accounts designated by DJS (or other means acceptable to DJS) equal
to 7.0% of the gross proceeds raised from the sale of the Securities to the
Investors, less any upfront payment made pursuant to clause (C) below (the “DJS
Cash Fee”).  

 

  (ii) At any time upon the issuance of any Securities to an Investor, the
Company will issue to DJS or its designees common stock purchase warrants (the
“Warrants”) to purchase a number of shares of Common Stock equal to 5.0% of the
shares of Common Stock issued or issuable pursuant to the Placement (the “DJS
Warrants”). The DJS Warrants shall have a term of exercise of 5 years, include
cashless exercise, if there is no effective registration statement registering
the underlying shares of Common Stock at the time of exercise, and otherwise
include terms and conditions identical to those provided to the Investors. The
DJS Warrants shall be transferable for six months from the date of the Offering
except as permitted by Financial Industry Regulatory Authority (“FINRA”) Rule
5110, and further, the number of shares underlying the DJS Warrants shall be
reduced if necessary to comply with FINRA rules or regulations.

 

  (iii) The Company hereby agrees to pay up to $30,000 to DJS (or as designated
by DJS directly to its counsel) for all reasonable travel and other reasonable
out-of-pocket expenses incurred in connection with the Placement Agent’s
engagement, including the escrow account established for the closing, at a bank
to be chosen by the Placement Agent, of which $10,000 shall be paid to DJS (or
as designated by DJS directly to its counsel) immediately upon execution of this
Agreement in order to commence definitive documentation, which amounts shall be
non-refundable to the extent DJS provides the Company with supporting
invoices/receipts of actual expenses incurred. Any request for reimbursement
shall be accompanied by supporting invoices/receipts of actual expenses paid.

3. Registration Statement. The Company hereby represents and warrants to, and
agrees with, the Placement Agent that:

(a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File
No. 333-147947) under the Securities Act, which became effective on December 19,
2007 for the

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 3 of 13

   LOGO [g86691g68p83.jpg]

 

registration under the Securities Act of the Securities. At the time of such
filing, the Company met the requirements of Form S-3 under the Securities Act.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company’s knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.

(b) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 4 of 13

   LOGO [g86691g68p83.jpg]

 

Prospectus, if any, and the Prospectus Supplement, as amended or supplemented,
did not and will not contain as of the date thereof any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in light of the
circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, that have not been described or filed
as required.

(c) The Company is eligible to use free writing prospectuses in connection with
the Placement pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the prior consent of the Placement
Agent, prepare, use or refer to, any free writing prospectus.

(d) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts, as applicable, filed as a part
thereof, and conformed copies of the Registration Statement (without exhibits),
the Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as amended or supplemented, in such quantities and at such places as
the Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Base Prospectus, the Time of Sale
Prospectus, if any, the Prospectus Supplement, the Registration Statement,
copies of the documents incorporated by reference therein and any other
materials permitted by the Securities Act.

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 5 of 13

   LOGO [g86691g68p83.jpg]

 

4. Term of Engagement. Unless terminated in writing by the parties hereto in
accordance with the provisions hereof or by either party upon five (5) business
day’s written notice, this Agreement will remain in effect until the Termination
Date of November 30, 2009, unless extended for 7 day periods with the mutual
consent of the parties (the “Termination Date”). Notwithstanding anything herein
to the contrary, the obligation to pay the compensation and expenses described
in Section 2 if any and the provisions concerning confidentiality,
indemnification and contribution contained herein and the Company’s obligations
contained in the Indemnification Provisions will survive the termination or
expiration of this Agreement. DJS is in no way the legal representative or agent
of the Company for any purpose whatsoever and has no right or authority to
assume or create, in writing or otherwise, any obligation of any kind, expressed
or implied, in the name of or on behalf of the Company.

5. Information.

(a) The Company recognizes that, in completing its engagement hereunder, DJS
will be using and relying on publicly available information and on data,
material and other information furnished to DJS by the Company or the Company’s
affiliates and agents. The Company will promptly provide DJS with all relevant
information about the Company (to the extent reasonably available to the Company
and not the subject of confidentiality restrictions through third party
agreements) that is reasonably requested by DJS, which information will be
accurate in all material respects. It is understood and agreed that in
performing under this engagement, DJS will be relying upon the accuracy and
completeness of, and is not assuming any responsibility for independent
verification of, such publicly available information and the other information
so furnished.

(b) DJS will keep all information obtained from the Company strictly
confidential except: (i) information which is otherwise publicly available, or
previously known to, or obtained by DJS independently of the Company and without
breach of DJS’s agreement with the Company; (ii) DJS may disclose such
information to its employees and attorneys, and to its other advisors and
Investors on a need to know basis only and will ensure that all such employees,
attorneys, advisors and Investors will keep such information strictly
confidential and agree to be bound and obligated by the provisions of
confidentiality contained herein; and (iii) DJS may disclose such information
pursuant to any order of a court of competent jurisdiction or other governmental
body or as may otherwise be required by law, provided that DJS shall promptly
provide notice of such order or process to the Company in order that it may have
every reasonable opportunity to intervene in such process to contest such
disclosure. Upon expiration or termination, DJS shall return to the Company all
information (and copies thereof in whatever media they exist) previously
received from the Company in its possession or control or under the possession
or control of any party DJS discloses such information to under this Agreement.
Except as set forth in this Section 5(b), DJS shall not without the prior
written consent of Company, in its sole and absolute discretion, disclose any
information obtained from the Company to any other party.

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 6 of 13

   LOGO [g86691g68p83.jpg]

 

6. Representations and Warranties. Each of the Company and DJS represents and
warrants to the other party that:

(a) Authorization. It has full right, power and authority to enter into this
Agreement and to perform all of its obligations hereunder.

(b) Enforceability. This Agreement has been duly authorized and executed and
constitutes a legal, valid and binding agreement of such party enforceable in
accordance with its terms.

(c) No Conflicts. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby does not conflict with or
result in a breach of (i) such party’s certificate of incorporation or by-laws
or (ii) any agreement to which such party is a party or by which any of its
property or assets is bound.

(d) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company, except as set forth in
the Base Prospectus.

You further agree that we may rely upon, and are a third party beneficiary of,
the representations and warranties, and applicable covenants, set forth in any
agreements with Investors.

7. Closing. The obligations of the Placement Agent and the Purchasers, and the
closing of the sale of the Securities hereunder are subject to the accuracy,
when made and on the Closing Date, of the representations and warranties on the
part of the Company and its Subsidiaries contained herein, to the accuracy of
the statements of the Company and its Subsidiaries made in any certificates
pursuant to the provisions hereof, to the performance by the Company and its
Subsidiaries of their obligations hereunder, and to each of the following
additional terms and conditions:

(a) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus or the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agent.

(b) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus or the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agent, is material or omits to state any fact which, in the opinion of
such counsel, is material and is required to be stated therein or is necessary
to make the statements therein not misleading.

(c) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Placement Agent, and the Company shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 7 of 13

   LOGO [g86691g68p83.jpg]

 

(d) The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion, addressed to the Placement Agent and the
Purchasers dated as of the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent, which opinion shall include a “10b-5”
representation from such counsel.

(e) Neither the Company nor any of its Subsidiaries shall have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any of its Subsidiaries or any
change, or any development involving a prospective change, in or affecting the
business, general affairs, management, financial position, stockholders’ equity,
results of operations or prospects of the Company and its Subsidiaries,
otherwise than as set forth in or contemplated by the Base Prospectus, the
effect of which, in any such case described in clause (i) or (ii), is, in the
judgment of the Placement Agent, so material and adverse as to make it
impracticable or inadvisable to proceed with the sale or delivery of the
Securities on the terms and in the manner contemplated by the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement.

(f) The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Securities shall be listed and admitted and authorized for trading on
American Stock Exchange, and satisfactory evidence of such actions shall have
been provided to the Placement Agent. The Company shall have taken no action
designed to, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock from American Stock Exchange, nor has the Company received any
information suggesting that the Commission or American Stock Exchange is
contemplating terminating such registration or listing.

(g) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or the NYSE Alternext US or
in the over-the-counter market, or trading in any securities of the Company on
any exchange or in the over-the-counter market, shall have been suspended or
minimum or maximum prices or maximum ranges for prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities in which it is not
currently engaged, the subject of an act of terrorism, there shall have been an
escalation in hostilities involving the United States, or there shall have been
a declaration of a national emergency or war by the United States, or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Securities on the terms and in the manner
contemplated by the Base Prospectus and the Prospectus Supplement.

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 8 of 13

   LOGO [g86691g68p83.jpg]

 

(h) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

(i) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

(j) The Company shall have entered into subscription agreements with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain the following representations and warranties of the Company and other
representations and warranties as agreed between the Company and the Purchasers.

 

  (i) Issuance of Securities; Registration. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock the maximum number of shares of Common
Stock issuable pursuant to the Transaction Documents. The issuance by the
Company of the Securities has been registered under the Securities Act and all
of the Securities are freely transferable and tradable by the Purchasers without
restriction (other than any restrictions arising solely from an act or omission
of a Purchaser). The Securities are being issued pursuant to the Registration
Statement and the issuance of the Securities has been registered by the Company
under the Securities Act. The Registration Statement is effective and available
for the issuance of the Securities thereunder and the Company has not received
any notice that the Commission has issued or intends to issue a stop-order with
respect to the Registration Statement or that the Commission otherwise has
suspended or withdrawn the effectiveness of the Registration Statement, either
temporarily or permanently, or intends or has threatened in writing to do so.
The “Plan of Distribution” section under the Registration Statement permits the
issuance and sale of the Securities hereunder. Upon receipt of the Securities,
the Purchasers will have good and marketable title to such Securities and the
Securities will be freely tradable on the “Trading Market” (which, for purposes
of this Agreement shall mean means the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
Nasdaq Capital Market, the NYSE Alternext US, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board).

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 9 of 13

   LOGO [g86691g68p83.jpg]

 

  (ii) Trading Market. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Trading Market.

 

  (iii) Approvals. The issuance and listing on the American Stock Exchange of
the Securities requires no further approvals, including but not limited to, the
approval of shareholders.

(k) FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, an Issuer Filing with FINRA pursuant to FINRA Rule
5110 with respect to the Registration Statement and pay all filing fees required
in connection therewith.

(l) Prior to the Closing Date, the Company shall have furnished to the Placement
Agent such further information, certificates and documents as the Placement
Agent may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

8. No General Solicitation. The Securities will be offered only by approaching
prospective purchasers on an individual basis. No general solicitation or
general advertising in any form will be used by the Company or DJS in connection
with the offering of the Securities. Each prospective purchaser will certify as
to such Investor’s status as an “Accredited Investor” as defined in Regulation
D, or a “Qualified Institutional Buyer” as defined in Rule 144A, in each case
promulgated under the Securities Act.

9. Confidentiality. The Company will not provide or release any information with
respect to this Agreement or the sale of the Securities except as the Company
determines is required by law, the rules and regulations of the Securities and
Exchange Commission, is otherwise publicly available, or with the consent of the
Placement Agent.

10. Indemnification. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Exhibit A, the provisions of which are incorporated herein by
reference and shall survive the termination or expiration of this Agreement.
Such indemnification shall be limited to the gross proceeds paid to DJS in
connection with the transaction contemplated by this Agreement.

11. Parties; Assignment. This Agreement has been and is made solely for the
benefit of DJS and the Company and each of the persons, agents, employees,
officers, directors and controlling persons referred to in Exhibit A and their
respective heirs, executors, personal representatives, successors and assigns,
and nothing contained in this Agreement will confer any rights upon, nor will
this Agreement be construed to create any rights in, any person who is not party
to such Agreement, other than as set forth in this paragraph. The rights and
obligations of either party under this Agreement may not be assigned without the
prior written consent of the other party hereto and any other purported
assignment will be null and void.

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 10 of 13

   LOGO [g86691g68p83.jpg]

 

12. Validity. In case any term of this Agreement will be held invalid, illegal
or unenforceable, in whole or in part, the validity of any of the other terms of
this Agreement will not in any way be affected thereby.

13. Waiver of Breach. The failure of any party hereto to insist upon strict
performance of any of the covenants and agreements herein contained, or to
exercise any option or right herein conferred in any one or more instances, will
not be construed to be a waiver or relinquishment of any such option or right,
or of any other covenants or agreements, and the same will be and remain in full
force and effect.

14. Counterparts. This Agreement may be executed in counterparts and each of
such counterparts will for all purposes be deemed to be an original, and such
counterparts will together constitute one and the same instrument.

15. Governing Law; Jurisdiction; Arbitration. This Agreement will be governed as
to validity, interpretation, construction, effect and in all other respects by
the internal law of the State of New York. Any controversy or claim arising out
of this Agreement, or the breach thereof, shall be settled by arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules and judgment on the award may be rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitration shall take place in the County of New York before a single
arbitrator. The arbitrator shall be a retired judge. The prevailing party shall
be entitled to recover their reasonable costs and attorneys fees incurred in
connection with the arbitration.

16. Entire Agreement; Modification. This Agreement together with the attached
Exhibit A constitutes the entire understanding and agreement between the parties
with respect to its subject matter and there are no agreements or understandings
with respect to the subject matter hereof which are not contained in this
Agreement. This Agreement may be modified only in writing signed by the party to
be charged hereunder.

17. Notices. All notices will be in writing and will be effective when delivered
in person or sent via facsimile (as evidenced by an electronically stamped
confirmation of successful transmission) and confirmed by letter (delivered via
overnight delivery), to the party to whom it is addressed at the following
addresses or such other address as such party may advise the other in writing:

 

To the Company:    Mr. Christopher J. Reinhard    Cardium Therapeutics Inc.   
12255 El Camino Real, Suite 250    San Diego, CA 92130    Telephone: (858)
414-1477    Facsimile: (858) 436-1011 To DJS:    Dawson James Securities, Inc.
   925 S. Federal Highway, 6th floor    Boca Raton, FL 33432    Attention:
Albert Poliak    Telephone: (561) 208-2907    Facsimile: (561) 208-2969

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 11 of 13

   LOGO [g86691g68p83.jpg]

 

If the foregoing correctly sets forth our agreement, please confirm this by
signing and returning to us the duplicate copy of this letter

We appreciate this opportunity to be of service and are looking forward to
working with you on this matter.

 

Very truly yours, DAWSON JAMES SECURITIES, INC. By:  

/s/    Albert Poliak

Name:   Mr. Albert Poliak Title:   President

 

CARDIUM THERAPEUTICS, INC. By:  

/s/    Christorpher J. Reinhard

Name:   Mr. Christopher J. Reinhard Title:   President & CEO

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 12 of 13

   LOGO [g86691g68p83.jpg]

 

EXHIBIT A

In connection with the engagement of Dawson James Securities, Inc. (“DJS”) by
Cardium Therapeutics Inc. (the “Company”), the Company hereby agrees as follows:

 

  1. To the extent permitted by law, the Company will indemnify DJS and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Securities Exchange Act of 1934, as amended) (each of the
foregoing, an “Indemnified Party”) against all losses, claims, damages,
reasonable expenses and liabilities, as the same are incurred (including the
reasonable fees and expenses of counsel), relating to or arising out of its
activities hereunder or pursuant to the Agreement, except to the extent that any
losses, claims, damages, expenses or liabilities (or actions in respect thereof)
are found in a final judgment (not subject to appeal) by a court of law to have
resulted primarily or directly from an Indemnified Party’s willful misconduct,
gross negligence or criminal acts.

 

  2. Promptly after receipt by DJS of notice of any claim or the commencement of
any action or proceeding with respect to which DJS is entitled to indemnity
hereunder, DJS will notify the Company in writing of such claim or of the
commencement of such action or proceeding, and the Company will have the right
to assume the defense of such action or proceeding and agrees to, if it
exercises such right, employ counsel reasonably satisfactory to DJS and pay the
fees and expenses of such counsel. Notwithstanding the preceding sentence, DJS
will be entitled to employ counsel separate from any counsel for the Company and
from any other party in such action or proceeding if (a) the Company does not
elect to assume the defense of such action or proceeding or (b) counsel for DJS
reasonably determines that it would be inappropriate under the applicable rules
of professional responsibility for the same counsel to represent both the
Company and DJS. In such event, the reasonable fees and disbursements of no more
than one such separate counsel will be paid by the Company. The Company will
have the exclusive right to settle any claim, action or proceeding of which it
has assumed the defense provided that the Company will not settle any such
claim, action or proceeding without the prior written consent of DJS, which will
not be unreasonably withheld. For any claim, action or proceeding of which the
Company has not assumed the defense, DJS shall not settle any such claim, action
or proceeding without the prior written consent of the Company, which will not
be unreasonably withheld.

 

  3. The Company agrees to notify DJS promptly of the assertion against it or
any other person of any claim or the commencement of any action or proceeding
relating to a transaction contemplated by the Agreement.

 

  4.

If for any reason the foregoing indemnity is unavailable to DJS or insufficient
to hold DJS harmless (except by reason of the willful misconduct, gross
negligence or criminal acts of an Indemnified Party), then the Company shall
contribute to the amount paid or payable by DJS as a result of such losses,
claims, damages or liabilities in such proportion as is appropriate to reflect
not only the relative benefits received by the Company on the one hand and DJS
on the other, but also

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ



--------------------------------------------------------------------------------

Cardium Therapeutics, Inc.

September 10, 2009

Page 13 of 13

   LOGO [g86691g68p83.jpg]

 

 

the relative fault of the Company on the one hand and DJS on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any reasonable legal or other fees and expenses incurred in defending
any litigation, proceeding or other action or claim. Notwithstanding the
provisions hereof, DJS’s share of the liability hereunder shall not be in excess
of the amount of fees actually received, or to be received, by DJS under the
Agreement (excluding any amounts received as reimbursement of expenses incurred
by DJS).

These Indemnification Provisions shall remain in full force and effect whether
or not the transaction contemplated by the Agreement is completed and shall
survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

 

Members FINRA & SIPC

415 Madison Avenue 15th Floor * New York, NY 10017 * Tel (866) 928-0928 * Fax
(646) 673-8423 * www.dawsonjames.com

Boca Raton, FL * New York, NY * Manasquan, NJ